DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments, filed 01/24/2022, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections over claim 1-9 as being unpatentable over Smith (US 2,303,768) and in view of Balasingham et al. (Us 5,298,275) and Tallafus (US 4,697,508) have been withdrawn in light of Applicant’s amendments submitted on 01/25/2022.

Allowable Subject Matter
Claim 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
the combined prior art of record does not teach or suggest, an aeration chamber connected to the storage unit to receive the pre-cooled organic product therefrom, wherein the aeration chamber initially evacuates the pre-cooled product for a first pre-determined time period, then receives nitrogen into the aeration chamber and then aerates the evacuated product for a second pre-determined time period while purging the nitrogen from the aeration chamber.  Smith teaches extracting juice with a single auger then aerating the juice with a non-oxidizing gas. Smith does not teach or suggest to modify 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HONG T YOO/Primary Examiner, Art Unit 1792